PER CURIAM.
The appellant, who was the defendant below, filed this appeal from a summary judgment entered in favor of the plaintiff. The action was based on a written guaranty by the defendant. The guaranty related to a loan by the plaintiff to Dade Drydock Corporation, of which the defendant was the president. The evidence before the court on the hearing on plaintiff’s motion for summary judgment showed that the principal amount for which judgment was entered against the defendant was advanced under the loan agreement to or for the benefit of the borrower corporation, and that such advances were made pursuant to the loan agreement upon written requests of the borrower signed by its president, the defendant; that the sums so advanced were unpaid and in default; and that the defendant’s guaranty was applicable thereto. We have given careful consideration to the appellant’s contentions on appeal, and are impelled to conclude that no reason in law has been shown for reversal of the judgment.
Affirmed.